By the'Court,
Johnson, J.
Error to the Wayne Circuit Court; action, debt; and judgment by default against all the defendants in the Coint below, who are plaintiffs in error.
*335The first error assigned and insisted .upon by plaintifis, is that there is no proof of service of declaration on any of the defendants, except an entry on the back of the original declaration on file in this cause.
There is no error in this. The record shows service of copies of declaration and notice of rule to plead, on all the defendants. It is of no consequence whether the certificate of service be entered on the original declaration, or on a copy ; in either case, the record is perfect in that respect.
The remaining error relied on is, that the record shows that the suit was’ commenced in the name of James A. Yan Dyke, and that he died on the 7th of May, 1855, and no authority appears for reviving the suit in the name of the present plaintifis.
It is provided, in Section 1, Chapter 101, of the Revised Statutes, that if a sole plaintiff or defendant dies during the pendency of a suit, the same may be prosecuted or defended by his executor or Administrator.
It is provided, in Section 2 of the same Chapter, that “ the death of the party shall be suggested on the record, and his executor or Administrator may thereupon appear and take upon himself the prosecution or defence of the suit, as the case may be, and it shall be thenceforth conducted in the same manner as if it had been originally commenced by or against the same executor or Administrator.”
The case shows, that the death of the original plaintiff was suggested on the record, and that an order was entered authorizing the present plaintiffs, in their representative capacity, to prosecute the suit; the suggestion in this case is not the subject of an issue, and whether the defendants below were entitled to notice, is a question that cannot be raised in this form. t
The notice would constitute no part of the record, and if they were entitled to notice and none was served, their proper *336mode of relief would be, by application to the Court below to set aside tbe judgment for irregularity.
Tbe judgment below must be affirmed, with costs.
Present, Johnson, Martin, Wing, Bacon, Copeland, and Green, J. J.
Douglass, J., having decided the cause below, did not participate.